           Case 5:20-cv-04391-EJD Document 27 Filed 11/02/20 Page 1 of 2



 1   Tina I. Mangarpan, Esq., Bar No. 117898
 2   FORD WALKER, HAGGERTY & BEHAR
     Twenty-Seventh Floor
 3   Long Beach, California 90831-2700
     (562) 983-2500; (562) 983-2555 Fax
 4   tmangarpan@fwhb.com

 5   Attorneys for Defendant, GENUINE PARTS COMPANY

 6
 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9
10
     Scott Johnson,                                      )   No. 5:20-CV-04391-EJD
11                                                       )
            Plaintiff,                                   )
12                                                       )   [PROPOSED] ORDER ON STIPULATION
13          v.                                           )   TO SET ASDIDE DEFAULTS ENTERED
                                                         )
14   Elaine Joan Postigo, in individual and              )
15   representative capacity as Trustee of the Rossi )
     Revocable Trust (Executed on 10/16/92 for the )         Complaint served:   July 7, 2020
16   benefit of Joanne Rossi, Raymond E. Rossi, and )
     Successors)-Rossi Bypass Trust; Alan Louis          )
17   Rossi, in individual and representative capacity as )
18   Trustee of The Rossi Revocable Trust (Executed )
     on 10/16/92 for the benefit of Joanne Rossi,        )
19   Raymond E. Rossi, and Successors)-Rossi Bypass )
     Trust; Genuine Parts Company, a Georgia             )
20
     Corporation; and Does 1-10,                         )
21                                                       )
            Defendants.                                  )
22                                                       )
23
            IT IS SO ORDERED that the default entered on or about September 2, 2020 as to Defendant,
24
     ELAINE JOAN POSTIGO, in individual and representative capacity as Trustee of The Rossi
25
26   Revocable Trust (Executed on 10/16/92 for the benefit of Joanne Rossi, Raymond E. Rossi, and
27   Successors)-Rossi Bypass Trust and the default entered on or about August 19, 2020 as to
28
     Defendant, ALAN LOUIS ROSSI, in individual and representative capacity as Trustee of The Rossi

                                         1
           [PROPOSED] ORDER ON STIPULATION TO SET ASDIDE DEFAULTS ENTERED
          Case 5:20-cv-04391-EJD Document 27 Filed 11/02/20 Page 2 of 2



 1   Revocable Trust (Executed on 10/16/92 for the benefit of Joanne Rossi, Raymond E. Rossi, and
 2
     Successors)-Rossi Bypass Trust are hereby set aside pursuant to joint stipulation by the parties.
 3
 4
              November 2, 2020
     Dated: _________________________                   _________________________________
 5                                                      Honorable Edward J. Davila
                                                        United States District Court Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         2
           [PROPOSED] ORDER ON STIPULATION TO SET ASDIDE DEFAULTS ENTERED
